Citation Nr: 1013272	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-14 947	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 
to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the Veteran's 
case was subsequently transferred to the Atlanta, Georgia 
RO.

In October 2007 the Veteran appeared at the Atlanta RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of 
that hearing is of record.

This case was previously before the Board in November 2007 
when it was remanded for further development.  The required 
development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service treatment records do not reveal any 
evidence that the Veteran was diagnosed with sarcoidosis 
upon entrance into active service, the Veteran was diagnosed 
with sarcoidosis while on active duty, there is no clear and 
unmistakable evidence that the Veteran's sarcoidosis 
preexisted the Veteran's active service, and the Veteran is 
currently diagnosed with and receiving treatment for 
sarcoidosis.


CONCLUSION OF LAW

Sarcoidosis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account 
of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
sarcoidosis.  During his October 2007 Board hearing the 
Veteran testified that he reported to sick call during basic 
training because one of his eyes "turned red."  He testified 
that he has been in basic training about two weeks when this 
event occurred.  He testified that he was admitted to the 
hospital, where he received treatment to his eye for about 
two weeks.  He testified that he was told during this 
inpatient hospitalization that he had sarcoidosis.  He 
testified that upon his release from the hospital he was 
discharged from military service.  He then testified that 
his symptoms reoccurred about two weeks after his separation 
from service, and said that he reported to the local VA 
hospital, where he received inpatient care for about two 
weeks.  

The Board notes that attempts to locate the Veteran's 
complete service treatment records have been unsuccessful 
and that the report of the Veteran's examination at entrance 
into active service is not associated with the claims 
folder.  However, the Veteran's service treatment records 
associated with the Veteran's claims folder indicate that 
the Veteran was diagnosed after X-ray examination with 
sarcoidosis in February 1971.  In treatment notes dated in 
March 1971, the Veteran's X-ray was noted to be compatible 
with sarcoidosis and the Veteran was noted to have symptoms 
of sarcoidosis and to have been presumptively diagnosed with 
bilateral granulomatosis anterior uviela.  In another 
service treatment note, the Veteran was reported not to have 
a history of trauma, tuberculosis, sarcoidosis, 
histoplasmosis, or toxoplasmosis.  In a statement dated in 
March 1971, the Veteran was noted to have bilateral uveitis 
and sarcoidosis, suspected, not incurred in the line of duty 
and existing prior to service.  The Veteran was recommended 
for an EPTS separation.  

Subsequent to service in a VA hospital discharge note, dated 
in April 1971, the Veteran was reported to be observed for 
sarcoid and to be diagnosed with bilateral uveitis.  The 
Veteran underwent an X-ray in April 13, 1971, and was 
diagnosed with large hilar lymph nodes compatible with a 
diagnosis of hilar sarcoidosis or lymphoma.  The Veteran's 
post service treatment records reveal that the Veteran has 
been consistently diagnosed with sarcoidosis since 1971.

The Veteran's post service treatment records reveal that the 
Veteran has been primarily noted to have been diagnosed with 
sarcoidosis in the 1970's.  In treatment notes dated in June 
2005 and June 2006, the Veteran was reported to have been 
diagnosed with sarcoidosis after a biopsy in 1970.  However, 
the Board notes that there are no medical records associated 
with the Veteran's claims folder prior to 1971 and that it 
is unclear whether the physician was relying upon the 
Veteran's report of the history of his condition.

In August 2000 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that he 
had sarcoidosis for the prior 29 years.  After physical 
examination the Veteran was diagnosed with severe pulmonary 
restrictive disease with bilateral hilar adenopathy 
consistent with sarcoidosis based upon objective findings of 
pulmonary function tests and radiological studies.  However, 
the examiner did not render any opinion regarding the 
etiology of the condition.

The Board finds that entitlement to service connection for 
sarcoidosis is warranted.  The Veteran's service treatment 
records reveal that the Veteran was diagnosed with 
sarcoidosis while on active duty.  The Board notes that the 
Veteran was separated from service in March 1971 due to 
medical reasons, including sarcoidosis, and that the 
statement of the medical personnel recommending separation 
indicated that the Veteran's condition preexisted service.  
However, the statement does not provide any rationale for 
this conclusion.  The United States Court of Appeals for 
Veterans Claims has held that a "bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness." Miller v. West, 11 Vet. App. 345, 
348 (1998).  

The Veteran's post service treatment records reveal a 
consistent diagnosis of sarcoidosis since 1971.  The 
Veteran's post service treatment records predominantly 
indicate that the Veteran was diagnosed with sarcoidosis in 
the 1970's; however, in records dated in June 2005 and June 
2006, a physician stated in the history of the Veteran's 
condition that the Veteran was diagnosed with sarcoidosis 
after a biopsy in 1970.  The Board notes that there is no 
medical evidence associated with the claims folder prior the 
Veteran's active service and it is unclear whether these 
reports of the history of the Veteran's condition are based 
upon the Veteran's report of his condition or the medical 
records.  However, there is no evidence that the Veteran's 
sarcoidosis was noted upon entry into active service.  The 
Veteran was diagnosed with and treated for sarcoidosis in 
active service and the Veteran is currently diagnosed with 
and treated for sarcoidosis.  There is no clear and 
unmistakable evidence the Veteran's sarcoidosis preexisted 
service and that it was not permanently aggravated by the 
Veteran's active service, entitlement to service connection 
for sarcoidosis is granted.


ORDER

Entitlement to service connection for sarcoidosis is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


